Citation Nr: 1443776	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease at L4-L5, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a right knee injury with patellofemoral syndrome, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Jennifer Morrell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1992 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Wilmington, Delaware, regional office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of this hearing is in the claims folder.  

This appeal was previously before the Board in May 2011 but was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further review.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) was granted by the Board in the May 2011 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A VA Form 21-22a, signed in June 2010 and submitted in April 2011, shows the Veteran has appointed the attorney listed on the front page of this decision as his representative.  There is no indication that the Veteran has revoked this appointment or that his attorney has attempted to withdraw as representative.  More recently, the RO began to recognize another attorney who participates in the same legal clinic as the Veteran's representative, but there is no indication that she has been appointed as representative.  

The Veteran is entitled to representation at every stage in the prosecution of a claim.  38 C.F.R. § 3.103(e) (2013).  The Veteran's representative of record has not had an opportunity to provide representation at the agency of original jurisdiction.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's current representative, as listed above, should be provided with notice of all actions taken on the Veteran's appeal since the Board's hearing and afforded an opportunity to submit argument and evidence on behalf of the Veteran.  These actions should be taken unless the Veteran appoints another representative or a motion to withdraw has been granted.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative of record should be provided with a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

